Exhibit 10.1

 

 

 

MASTER AGREEMENT

 

 

by and among

VIHI, LLC

HUAYU AUTOMOTIVE SYSTEMS COMPANY LIMITED

YANFENG VISTEON AUTOMOTIVE TRIM SYSTEMS CO., LTD.

and

YANFENG VISTEON AUTOMOTIVE ELECTRONICS CO., LTD.

dated as of August 12, 2013



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    DEFINITIONS    1.01  

Definitions

     2    1.02  

Other Definitional Provisions

     9    ARTICLE II    TRANSACTIONS    2.01  

Transactions and Deliveries

     10    2.02  

Execution and Delivery of Certain Transaction Documents

     21    2.03  

Closing

     22    ARTICLE III    REPRESENTATIONS AND WARRANTIES    3.01  

Representations and Warranties of Visteon

     22    3.02  

Representations and Warranties of HASCO

     24    3.03  

Representations and Warranties of YFV

     25    ARTICLE IV    SPECIAL DISTRIBUTIONS; ADDITIONAL AGREEMENTS    4.01  

Distributions

     26    4.02  

No Right to Other Earnings

     28    4.03  

Jinqiao Distributions

     28    4.04  

Further Assurances

     28    4.05  

Approvals

     28    4.06  

Liabilities of YFVE

     29    4.07  

Agreements Related to Jinqiao, Tooling and Halol

     29    4.08  

Conditions

     30    4.09  

Payment of Transaction Expenses

     30    4.10  

Cooperation Prior to or Following YFV Closing

     31    4.11  

Bidding Cooperation and Qualifications

     31    4.12  

Appraisals

     31    4.13  

Obligation Not to Compete; Non-Solicitation.

     32    4.14  

Use of Corporate Name of “VISTEON”.

     33    4.15  

Dongfeng Visteon (Shiyan) Equity Transfer.

     33    4.16   Restrictive Covenants of Seller in Each Closing (except YFVE
Capital Increase Closing and the HoldCo Capital Contribution Closing,
collectively the “Equity Transfer Closings”)      33   

 

i



--------------------------------------------------------------------------------

ARTICLE V    CONDITIONS TO CLOSING    5.01  

Conditions to All Closings

     34    5.02  

Additional Condition to the HoldCo Capital Contribution Closing

     34    5.03  

Additional Condition to the Toppower Closing (YFVE to YFV and Visteon to YFV)

     35    5.04  

Additional Conditions to the Toppower Closing (YFVE to HoldCo)

     35    5.05  

Additional Conditions to the YFVE Closing

     35    5.06  

Additional Conditions to the Chang’an Closing

     35    5.07  

Additional Conditions to the FAW Closing

     36    5.08  

Additional Conditions to the Yidong Closing

     36    5.09  

Additional Conditions to the Shaohong Closing

     36    5.10  

Additional Conditions to the TechCo Closing

     37    5.11  

Additional Conditions to the Jinqiao Closing

     37    5.12  

Additional Conditions to the Tooling Closing

     37    5.13  

Additional Condition to the Halol Closing

     37    ARTICLE VI    TERMINATION    6.01  

Termination

     38    6.02  

Effect of Termination

     38    ARTICLE VII    MISCELLANEOUS    7.01  

Press Releases and Communications

     39    7.02  

Prevailing Party

     39    7.03  

Notices

     39    7.04  

Assignment

     40    7.05  

Confidentiality

     41    7.06  

Severability

     41    7.07  

No Strict Construction

     41    7.08  

Amendment and Waiver

     41    7.09  

Complete Agreement

     42    7.10  

Counterparts

     42    7.11  

Governing Law

     42    7.12  

Dispute Resolution

     42    7.13  

No Third Party Beneficiaries

     42    7.14  

No Additional Representations; Disclaimer

     42    7.15  

Conflict Between Transaction Document

     43    7.16  

Specific Performance

     43    7.17  

Language

     43   

 

ii



--------------------------------------------------------------------------------

MASTER AGREEMENT

This MASTER AGREEMENT (this “Agreement”) is made as of August 12, 2013, by and
among VIHI, LLC, a Delaware limited liability company having its place of
business along with its management and control at Aszalvolgyi ut 9-11, 8000
Szekesfehervar, Hungary (“Visteon”), HUAYU Automotive Systems Company Limited
(“HASCO”), Yanfeng Visteon Automotive Trim Systems Co., Ltd. (“YFV” or “YF”) and
Yanfeng Visteon Automotive Electronics Co., Ltd. (“YFVE”). Capitalized terms
used and not otherwise defined herein have the meanings given to them in Article
I below. Unless otherwise indicated, all parties hereto are organized under the
Laws of the PRC.

WHEREAS, a schedule illustrating HASCO’s and Visteon’s current respective
interests in the outstanding equity of YFV, YFVE and Jiangsu Toppower Automotive
Electronics Co., Ltd. (“Toppower”) and certain of their direct and indirect
Subsidiaries is attached as Schedule 1 hereto.

WHEREAS, a schedule illustrating HASCO’s and Visteon’s agreed respective
interests in the outstanding equity of YFV, YFVE and Toppower and certain of
their direct and indirect Subsidiaries following the transactions contemplated
by this Agreement is attached as Schedule 2 hereto.

WHEREAS, Visteon currently owns 50% of the outstanding equity of YFV, and HASCO
currently owns 50% of the outstanding equity of YFV, and HASCO desires to
acquire from Visteon, and Visteon desires to sell to HASCO, the 50% of the
outstanding equity of YFV owned by Visteon.

WHEREAS, Visteon currently owns 40% of the outstanding equity of YFVE, and YFV
currently owns 60% of the outstanding equity of YFVE, and YFVE desires to issue
to Visteon, and Visteon desires to subscribe for additional equity interests of
YVFE such that, following such capital increase (the “YFVE Capital Increase”),
Visteon shall own 51% of the outstanding equity of YFVE, and YFV shall own 49%
of the outstanding equity of YFVE.

WHEREAS, YFV and Visteon intend to form a Sino-foreign joint venture
investment-oriented company with the proposed name of Yanfeng Visteon
Electronics (China) Investment Co., Ltd. (“HoldCo”) with each of YFV and Visteon
owning 50% of the outstanding equity of HoldCo, and in connection with such
formation to provide capital to HoldCo.

WHEREAS, Visteon currently owns 29.092% of the outstanding equity of Toppower,
YFVE currently owns 58.44% of the outstanding equity of Toppower and Sky Captain
Developments Limited (“Sky Captain”) currently owns 12.468% of the outstanding
equity of Toppower and YFV desires to acquire (i) from Visteon, and Visteon
desires to sell to YFV, the 29.092% of the outstanding equity of Toppower owned
by Visteon, (ii) from YFVE, and YFVE desires to sell to YFV, 9.44% of the
outstanding equity of Toppower owned by YFVE and (iii) from Sky Captain, the
12.468% of the outstanding equity of Toppower owned by Sky Captain, and the
parties hereto desire to cause HoldCo to acquire from YFVE, and YFVE desires to
sell to HoldCo, the 49% of the outstanding equity of Toppower owned by YFVE that
YFVE did not sell to YFV.



--------------------------------------------------------------------------------

WHEREAS, following completion of the YFVE Capital Increase, the parties hereto
desire to cause HoldCo to acquire from YFV, and YFV desires to sell to HoldCo,
the 49% of the outstanding equity of YFVE owned by YFV.

WHEREAS, YFVE currently owns 70% of the outstanding equity of Chongqing Xugang
Electronics Co., Ltd. (“Chang’an”), 65% of the outstanding equity of Changchun
FAW Yanfeng Visteon Electronics Co., Ltd. (“FAW”), 81.85% of the outstanding
equity of Yanfeng Betung Automotive Instrumentation Co., Ltd. (“Yidong”), 81.85%
of the outstanding equity of Zhejiang Shaohong Instrument Co., Ltd. (“Shaohong”)
and 100% of the outstanding equity of Yanfeng Visteon Electronics Technology
(Shanghai) Co., Ltd. (“TechCo”), and YFVE desires to sell to HoldCo, and the
parties hereto desire to cause HoldCo to acquire from YFVE, (i) the 70% of the
outstanding equity of Chang’an owned by YFVE, (ii) the 65% of the outstanding
equity of FAW owned by YFVE, (iii) the 81.85% of the outstanding equity of
Yidong owned by YFVE, (iv) the 81.85% of the outstanding equity of Shaohong
owned by YFVE and (v) the 100% of the outstanding equity of TechCo owned by
YFVE.

WHEREAS, Visteon currently owns 12.5% of the outstanding equity of Yanfeng
Visteon Jinqiao Automotive Trim Systems Co., Ltd. (“Jinqiao”), 25% of the
outstanding equity of Yanfeng Visteon Automotive Tooling Co., Ltd. (“Tooling”),
and 50% of the outstanding equity of Yanfeng Visteon India Automotive Trim
Systems Pvt., Ltd. (“Halol”), and YFV desires to acquire from Visteon, and
Visteon desires to sell to YFV, (i) the 12.5% of the outstanding equity of
Jinqiao owned by Visteon, (ii) the 25% of the outstanding equity of Tooling
owned by Visteon, and (iii) the 50% of the outstanding equity of Halol owned by
Visteon.

NOW, THEREFORE, in consideration of the promises, representations and
warranties, mutual covenants and mutual agreements contained herein and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. For purposes hereof, the following terms, when used herein
with initial capital letters, shall have the respective meanings set forth
herein:

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities,
Contract or otherwise.

“Agreement” has the meaning set forth in the preamble, including all Schedules
hereto, as it may be amended from time to time in accordance with its terms.

 

2



--------------------------------------------------------------------------------

“Ancillary Agreements” means each agreement or document that is a closing
delivery for any Closing under this Agreement and the agreements and documents
referred to in Section 2.02.

“Amended and Restated Joint Venture Contract of YFVE” has the meaning set forth
in Section 2.01(b)(ii)(2).

“Amended and Restated Joint Venture Contract of Toppower” has the meaning set
forth in Section 2.01(e)(ii)(2).

“Approvals” means any approval, consent, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including but not limited to any Governmental Authority. For the avoidance of
doubt, Approvals shall include the business license issued by the State
Administration for Industry and Commerce or its local counterpart in respect of
each Closing.

“Articles of Association of HoldCo” shall have the meaning set forth in Section
2.01(c)(i).

“Chang’an” has the meaning set forth in the recitals.

“Chang’an Closing” has the meaning set forth in Section 2.01(g)(ii).

“Chang’an Closing Date” has the meaning set forth in Section 2.03(a).

“Chang’an Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(g)(i).

“Closing” has the meaning set forth in Section 2.03(a).

“Closing Date” has the meaning set forth in Section 2.03(a).

“Closing Party” means, with respect to any Closing, a party hereto that is
participating in such Closing, whether by purchasing equity, selling or issuing
equity, making a capital contribution or receiving a capital contribution.

“Competition/Investment Law” means any Law that is designed or intended to
prohibit, restrict or regulate (a) foreign investment or (b) antitrust,
monopolization, restraint of trade or competition, including the PRC
Anti-Monopoly Law and Regulations.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease, sublease, supply agreement, license agreement, development
agreement or other contract, agreement, obligation, commitment or instrument,
including all amendments thereto.

“Debt Payment Trigger Date” has the meaning set forth in Section 4.06.

“Dongfeng Visteon (Shiyan)” has the meaning set forth in Section 4.14.

 

3



--------------------------------------------------------------------------------

“Equity Transfer Closings” has the meaning set forth in Section 4.16.

“FAW” has the meaning set forth in the recitals.

“FAW Closing” has the meaning set forth in Section 2.01(h)(ii).

“FAW Closing Date” has the meaning set forth in Section 2.03(a).

“FAW Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(h)(i).

“Given Month” has the meaning set forth in Section 4.01(c).

“Governmental Authority” means any federal, state, local, municipal, foreign,
governmental tax, governmental revenue or other governmental or
quasi-governmental authority or any department, agency, commission, board,
subdivision, bureau, agency, instrumentality, court or other tribunal of any of
the foregoing.

“Halol” has the meaning set forth in the recitals.

“Halol Closing” has the meaning set forth in Section 2.01(n)(ii).

“Halol Closing Date” has the meaning set forth in Section 2.03(a).

“Halol Purchase Price (YFV to Visteon)” has the meaning set forth in
Section 2.01(n)(i).

“HASCO” has the meaning set forth in the preamble.

“HoldCo” has the meaning set forth in the recitals.

“HoldCo Capital Contribution Closing” has the meaning set forth in
Section 2.01(c)(ii).

“HoldCo Capital Contribution Closing Date” has the meaning set forth in
Section 2.01(c)(ii).

“HoldCo Debt Financing” has the meaning set forth in Section 2.01(c)(ii).

“Interim Period for Use” has the meaning set forth in Section 4.14.

“Issued YFVE Equity” has the meaning set forth Section 2.01(b)(i).

“Jinqiao” has the meaning set forth in the recitals.

“Jinqiao Closing” has the meaning set forth in Section 2.01(l)(ii).

“Jinqiao Closing Date” has the meaning set forth in Section 2.03(a).

 

4



--------------------------------------------------------------------------------

“Jinqiao Purchase Price (YFV to Visteon)” has the meaning set forth in
Section 2.01(l)(i).

“Joint Venture Contract of HoldCo” shall have the meaning set forth in
Section 2.01(c)(i).

“Law” means any transnational, domestic or foreign federal, state or local
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including the common law, and any rules and regulations of any
self-regulatory organization (including stock exchange) applicable to the
parties hereto or the transactions contemplated hereby.

“Liabilities” means any debt, liability, claim, demand, expense, commitment or
obligation (whether direct or indirect, absolute or contingent, known or
unknown, determined or determinable, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) of every kind and description and
including all costs and expenses related thereto.

“Liens” means any lien, mortgage, security interest, pledge deposit,
encumbrance, or other similar restriction, other than any restrictions on
transfer under applicable securities Laws.

“MOFCOM” shall mean the Ministry of Commerce of the PRC or its local
counterparts of competent jurisdiction in the PRC.

“Other Closing Parties” means, with respect to any Closing, the parties hereto
other than the Closing Party that are participating in such Closing, whether by
purchasing equity, selling or issuing equity, making a capital contribution or
receiving a capital contribution.

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity or any department, agency or political
subdivision thereof.

“PRC” means the People’s Republic of China, excluding (i) the Special
Administrative Regions of Hong Kong and Macau, and (ii) Taiwan.

“PRC Anti-Monopoly Law and Regulations” means the PRC Anti-Monopoly Law, which
became effective on August 1, 2008, and the related rules, regulations and
guidelines issued by various PRC Governmental Authority, including but not
limited to the Measures for Declaration of Concentration of Business Operators
and the Provisions of Declaration Standards of Concentration of Business
Operators.

“Restricted Period” has the meaning set forth in Section 4.13(a).

“SAFE” means the PRC State Administration for Foreign Exchange.

“Shaohong” has the meaning set forth in the recitals.

“Shaohong Closing” has the meaning set forth in Section 2.01(j)(ii).

 

5



--------------------------------------------------------------------------------

“Shaohong Closing Date” has the meaning set forth in Section 2.03(a).

“Shaohong Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(j)(i).

“SIAC” has the meaning set forth in Section 7.12.

“SIAC Rules” has the meaning set forth in Section 7.12.

“Sky Captain” has the meaning set forth in the recitals.

“Subsequent Transferred Equity” has the meaning set forth in Section 4.09(b).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (a) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (b) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director, managing member, general partner or other managing Person of such
partnership, association or other business entity.

“Target Company” shall have the meaning set forth in Section 4.16(b)(i).

“Tax” or “Taxes” means any federal, state, local or foreign income, local levies
or surcharges, gross receipts, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, ad valorem/personal
property, stamp, excise, occupation, sales, use, transfer, value added,
alternative minimum, estimated or other tax, including any interest, penalty or
addition thereto.

“TechCo” has the meaning set forth in the preamble.

“TechCo Closing” has the meaning set forth in Section 2.01(k)(ii).

“TechCo Closing Date” has the meaning set forth in Section 2.03(a).

“TechCo Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(k)(i).

“Third Party” means any Person that is neither a party to this Agreement nor an
Affiliate of any party to this Agreement.

“Tooling” has the meaning set forth in the recitals.

 

6



--------------------------------------------------------------------------------

‘Tooling Closing” has the meaning set forth in Section 2.01(m)(ii).

“Tooling Closing Date” has the meaning set forth in Section 2.03(a).

“Tooling Purchase Price (YFV to Visteon)” has the meaning set forth in
Section 2.01(m)(i).

“Toppower” has the meaning set forth in the recitals.

“Toppower Closing (YFVE to YFV and Visteon to YFV)” has the meaning set forth in
Section 2.01(d)(iii).

“Toppower Closing (YFVE to HoldCo)” has the meaning set forth in Section
2.01(e)(ii).

“Toppower Closing Date (YFVE to YFV and Visteon to YFV)” has the meaning set
forth in Section 2.03(a).

“Toppower Closing Date (YFVE to HoldCo)” has the meaning set forth in
Section 2.03(a).

“Toppower Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(e)(i).

“Toppower Purchase Price (YFV to Visteon)” has the meaning set forth in
Section 2.01(d)(ii).

“Toppower Purchase Price (YFV to YFVE)” has the meaning set forth in
Section 2.01(d)(i).

“Transferred Chang’an Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(g)(i).

“Transferred FAW Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(h)(i).

“Transferred Halol Equity (Visteon to YFV)” has the meaning set forth in
Section 2.01(n)(i).

“Transferred Jinqiao Equity (Visteon to YFV)” has the meaning set forth in
Section 2.01(l)(i).

“Transferred Shaohong Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(j)(i).

“Transferred TechCo Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(k)(i).

 

7



--------------------------------------------------------------------------------

“Transferred Tooling Equity (Visteon to YFV)” has the meaning set forth in
Section 2.01(m)(i).

“Transferred Toppower Equity (Visteon to YFV)” has the meaning set forth in
Section 2.01(d)(ii).

“Transferred Toppower Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(e)(i).

“Transferred Toppower Equity (YFVE to YFV)” has the meaning set forth in
Section 2.01(d)(i).

“Transferred YFVE Equity (YFV to HoldCo)” has the meaning set forth in
Section 2.01(f)(i).

“Transferred YFV Equity (Visteon to HASCO)” has the meaning set forth in
Section 2.01(a)(i).

“Transferred Yidong Equity (YFVE to HoldCo)” has the meaning set forth in
Section 2.01(i)(i).

“Visteon” has the meaning set forth in the preamble.

“YFV” has the meaning set forth in the preamble.

“YFV Closing” has the meaning set forth in Section 2.01(a)(i).

“YFV Closing Date” has the meaning set forth in Section 2.03(a).

“YFV Purchase Price (HASCO to Visteon)” has the meaning set forth in Section
2.01(a)(i).

“YFV Tax Payment Date” means the date on which HASCO pays the withholding Taxes
for the YFV Purchase Price (HASCO to Visteon).

“YFVE” has the meaning set forth in the preamble.

“YFVE Capital Increase” has the meaning set forth in the recitals.

“YFVE Capital Increase Closing” has the meaning set forth in Section
2.01(b)(ii).

“YFVE Capital Increase Closing Date” has the meaning set forth in
Section 2.03(a).

“YFVE Capital Injection Amount” has the meaning set forth in Section 2.01(b)(i).

“YFVE Closing” has the meaning set forth in Section 2.01(f)(ii).

 

8



--------------------------------------------------------------------------------

“YFVE Closing Date” has the meaning set forth in Section 2.03(a).

“YFVE Purchase Price (HoldCo to YFV)” has the meaning set forth in
Section 2.01(f)(i).

“Yidong” has the meaning set forth in the recitals.

“Yidong Closing” has the meaning set forth in Section 2.01(i)(ii).

“Yidong Closing Date” has the meaning set forth in Section 2.03(a).

“Yidong Purchase Price (HoldCo to YFVE)” has the meaning set forth in
Section 2.01(i)(i).

1.02 Other Definitional Provisions. (a) All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections or other subdivisions of this Agreement are for convenience only, do
not constitute any part of this Agreement and shall be disregarded in construing
the language hereof.

(b) Exhibits and Schedules to this Agreement are attached hereto and by this
reference incorporated herein for all purposes.

(c) The words “this Agreement”, “herein,” “hereby,” “hereunder” and “hereof,”
and words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The words “this Article,”
“this Section” and “this subsection,” and words of similar import, refer only to
the Article, Section or subsection hereof in which such words occur. The word
“or” is exclusive, and the word “including” (in its various forms) means
including without limitation.

(d) All references to “equity” shall include any and all options, warrants or
other securities convertible into, exchangeable or exercisable for equity.

(e) All references to “US$” and US dollars shall be deemed to refer to United
States currency unless otherwise specifically provided.

(f) All references to RMB shall be deemed to refer to PRC currency.

(g) Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

(h) The steps described in the Schedules to this Agreement are indicative only
and shall be adjusted according to the latest Laws and practice then prevailing.

 

9



--------------------------------------------------------------------------------

ARTICLE II

TRANSACTIONS

2.01 Transactions and Deliveries. Upon the terms and subject to satisfaction of
the conditions set forth in this Agreement (unless waived in writing by the
relevant parties to the specific transaction), each of the parties agrees to
undertake and complete the following transactions on the applicable Closing
Date.

(a) YFV Equity Sale and Transfer; Deliveries.

(i) YFV Sale and Transfer. Visteon shall sell and transfer to HASCO, and HASCO
shall purchase and accept from Visteon, 50% of the outstanding equity of YFV
(the “Transferred YFV Equity (Visteon to HASCO)”) for total consideration of
US$928.4 million (the “YFV Purchase Price (HASCO to Visteon)”), payable in cash
immediately upon YFV Closing, free and clear of all Liens and with all rights
attaching from the YFV Closing. The resulting corporate structure of YFV
following the consummation of the sale and transfer of the Transferred YFV
Equity (Visteon to HASCO) is illustrated in Schedule: YFV Structure attached
hereto. Schedule: YFV Steps attached hereto contains a list of steps for the
consummation of the sale and transfer of the Transferred YFV Equity (Visteon to
HASCO) and identifies required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(a)(i) (the “YFV Closing”):

(1) HASCO and Visteon shall each deliver to each other the short-form purchase
agreement for the Transferred YFV Equity (Visteon to HASCO) in the form attached
hereto as Exhibit A duly executed by the party making such delivery; and

(2) HASCO shall pay the withholding Taxes for the YFV Purchase Price (HASCO to
Visteon) and initiate the process to obtain SAFE clearence for the payment of
the YFV Purchase Price (HASCO to Visteon).

(iii) Payment of YFV Purchase Price (HASCO to Visteon).

HASCO shall, or shall cause its applicable Affiliates to, deliver to Visteon,
the YFV Purchase Price (HASCO to Visteon) (after deduction of withholding Tax
paid for the YFV Purchase Price (HASCO to Visteon)) by wire transfer in
immediately available funds to an account or accounts designated in writing by
Visteon not fewer than three (3) business days prior to the YFV Closing. HASCO
shall submit the application for remittance of the YFV Purchase Price (HASCO to
Visteon) to the local counterpart of SAFE and the remitting bank immediately
after it receives evidence of Tax payment of the YFV Purchase Price (HASCO to
Visteon) from the competent Governmental Authorities.

 

10



--------------------------------------------------------------------------------

(b) YFVE Capital Increase; Deliveries.

(i) YFVE Capital Increase. YFVE shall issue to Visteon, and Visteon shall
subscribe for, purchase and accept from YFVE, additional equity interests in
YFVE for total consideration of US$58.30 million (the “YFVE Capital Injection
Amount”), payable in cash within three (3) business days after (i) obtaining the
MOFCOM approval for the consummation of the YFVE Capital Increase Closing and
(ii) after YFVE’s capital account has been opened or updated (which shall be
completed as soon as practicable after obtaining the MOFCOM approval), free and
clear of all Liens and with all rights attaching from the YFVE Capital Increase
Closing, such that immediately following such capital increase, Visteon shall
own 51% of the outstanding equity of YFVE, and YFV shall own 49% of the
outstanding equity in YFVE (the amount of equity issued, the “Issued YFVE
Equity”). The resulting corporate structure of YFVE following the consummation
of the issuance and subscription of the Issued YFVE Equity is illustrated in
Schedule: YFVE Capital Increase Structure attached hereto. Schedule: YFVE
Capital Increase Steps attached hereto contains a list of steps for the
consummation of the sale and transfer of the Issued YFVE Equity and identifies
required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(b)(i) (the “YFVE Capital Increase Closing”):

(1) YFVE and Visteon shall each deliver, or cause their respective Affiliates to
deliver, to each other the capital increase agreement for the Issued YFVE Equity
in the form attached hereto as Exhibit B.

(2) YFV and Visteon shall each deliver, or cause their respective Affiliates to
deliver, to each other the amended and restated joint venture contract of YFVE
in the form attached hereto as Exhibit C (the “Amended and Restated Joint
Venture Contract of YFVE”) duly executed by the party making such delivery or
its Affiliates.

(3) YFV and Visteon shall each deliver, or cause their respective Affiliates to
deliver, to each other the amended and restated articles of association of YFVE,
in a form consistent with Amended and Restated Joint Venture Contract of YFVE,
duly executed by the party making such delivery or its Affiliates.

(4) Visteon shall, or shall cause its applicable Affiliates to, deliver to YFVE
the YFVE Capital Injection Amount by wire transfer in immediately available
funds to an account or accounts designated in writing by YFVE within three
(3) business days after obtaining the MOFCOM Approval for the consummation of
the YFVE Capital Increase Closing.

(5) YFVE shall, or shall cause its applicable Affiliates to, deliver to Visteon,
an updated register of shareholders representing Visteon’s ownership of the
Issued YFVE Equity.

 

11



--------------------------------------------------------------------------------

(c) HoldCo Formation; Capitalization.

(i) Formation. As soon as practicable following the date hereof, YFV and Visteon
shall cause HoldCo to be formed as a limited liability company and a
Sino-foreign joint venture investment-oriented company under the Laws of the PRC
by (i) reserving the name Yanfeng Visteon Electronics (China) Investment Co.,
Ltd. (or, if the same is not permitted, any similar alternative name mutually
acceptable to HASCO and Visteon) with the appropriate Governmental Authorities,
(ii) obtaining the MOFCOM Approval for the formation of HoldCo, (iii) after
obtaining MOFCOM Approval for the formation of HoldCo, filing the joint venture
contract of HoldCo in the form attached hereto as Exhibit D (the “Joint Venture
Contract of HoldCo”), the articles of association of HoldCo in a form consistent
with the Joint Venture Contract of HoldCo (the “Articles of Association of
HoldCo”), and other required application documents with the appropriate
Governmental Authorities, and (iv) taking whatever other actions may be
necessary to form HoldCo as a limited liability company and a Sino-foreign joint
venture investment-oriented company under the Laws of the PRC. The Articles of
Association of HoldCo and the Joint Venture Contract of HoldCo shall be the
articles of association of HoldCo and the joint venture contract of HoldCo,
respectively, until amended in accordance with the terms thereof. Schedule:
HoldCo Formation Steps attached hereto contains a list of steps for the
formation of HoldCo and identifies required Approvals related thereto.

(ii) Capitalization. On a date no later than twenty (20) days following the
formation of HoldCo (the “HoldCo Capital Contribution Closing Date”), (A) YFV
shall contribute RMB294.80 million (approximately US$47.6 million) to HoldCo,
payable in cash immediately upon the HoldCo Capital Contribution Closing Date,
free and clear of all Liens and with all rights attaching from the HoldCo
Capital Contribution Closing Date and (B) Visteon shall contribute RMB294.80
million (or equivalent in U.S. dollars, approximately US$47.6 million) to
HoldCo, payable in cash immediately upon the HoldCo Capital Contribution Closing
Date, free and clear of all Liens and with all rights attaching from the HoldCo
Capital Contribution Closing Date (the actions in the preceding clauses (i) and
(ii), the “HoldCo Capital Contribution Closing”). Schedule: HoldCo Capital
Contributions Steps attached hereto contains a list of steps for the capital
contributions described in the foregoing sentence and identifies required
Approvals related thereto. On or before the YFVE Closing Date, either (x) HoldCo
shall obtain third-party debt financing on terms acceptable to both YFV and
Visteon in the amount of no less than US$100 million, or (y) if HoldCo is not
able to obtain such third-party debt by the YFVE Closing Date after using
commercially reasonable efforts, YFV shall provide a shareholder loan to HoldCo
in the amount of US$50 million (or equivalent RMB), and Visteon shall provide
guarantee for HoldCo to obtain a loan in the amount of US$50 million (or
equivalent RMB) (either of actions in the preceding clause (x) or (y), the
“HoldCo Debt Financing”). If YFV provides a shareholder loan to HoldCo and
Visteon provides a guarantee for HoldCo to obtain a loan as contemplated by
clause (y) of the preceding sentence, as soon as commercially

 

12



--------------------------------------------------------------------------------

practicable following the YFVE Closing Date, HoldCo shall use commercially
reasonable efforts to obtain third-party debt financing on terms acceptable to
both YFV and Visteon and, upon obtaining such financing, HoldCo shall apply the
proceeds of such financing to (A) the repayment of the loans provided by YFV and
(B) the release of the guarantees provided by Visteon, in the same amount and at
the same time. Notwithstanding the foregoing, if the proceeds of the HoldCo Debt
Financing cannot be used to acquire the Transferred YFVE Equity (YFV to HoldCo),
the Transferred Chang’an Equity (YFVE to HoldCo), the Transferred FAW Equity
(YFVE to HoldCo), the Transferred Yidong Equity (YFVE to HoldCo), the
Transferred Shanhong Equity (YFVE to HoldCo) or the Transferred TechCo Equity
(YFVE to HoldCo) due to regulatory restrictions, YFV and Visteon shall explore
other alternatives other than a capital contribution to raise US$100 million
that can be used to make such acquisitions and, failing an acceptable
alternative, YFV and Visteon shall make further capital contributions of no less
than US$100 million to HoldCo in proportion to their respective equity ratios in
HoldCo for the purpose of enabling HoldCo to make such acquisitions.

(d) Toppower Equity Sales and Transfers (YFVE to YFV and Visteon to YFV);
Deliveries.

(i) Toppower Equity Sale and Transfer (YFVE to YFV). YFVE shall sell and
transfer to YFV, and YFV shall purchase and accept from YFVE, 9.44% of the
outstanding equity of Toppower (the “Transferred Toppower Equity (YFVE to YFV)”)
for total consideration of RMB21.0 million (the “Toppower Purchase Price (YFV to
YFVE)”), payable in cash immediately upon the Toppower Closing (YFVE to YFV and
Visteon to YFV), free and clear of all Liens and with all rights attaching from
the Toppower Closing (YFVE to YFV and Visteon to YFV). Schedule: Toppower Steps
(YFVE to YFV) attached hereto contains a list of steps for the consummation of
the sale and transfer of the Transferred Toppower Equity (YFVE to YFV) and
identifies required Approvals related thereto. YFVE and YFV shall seek MOFCOM
approval after completion of the public bidding procedure with respect to the
Transferred Toppower Equity (YFVE to YFV).

(ii) Toppower Sale and Transfer (Visteon to YFV). Visteon shall sell and
transfer to YFV, and YFV shall purchase and accept from Visteon, 29.092% of the
outstanding equity of Toppower (the “Transferred Toppower Equity (Visteon to
YFV)”) for total consideration of US$10.4 million (the “Toppower Purchase Price
(YFV to Visteon)”), payable in cash immediately upon the Toppower Closing (YFVE
to YFV and Visteon to YFV), free and clear of all Liens and with all rights
attaching from the Toppower Closing (YFVE to YFV and Visteon to YFV). The
resulting corporate structure of Toppower following the consummation of the sale
and transfer of the Transferred Toppower Equity (YFVE to YFV) and the sale and
transfer of the Transferred Toppower Equity (Visteon to YFV) is illustrated in
Schedule: Toppower Structure (YFVE to YFV and Visteon to YFV) attached hereto.
Schedule: Toppower Steps (Visteon to YFV) attached hereto contains a list of

 

13



--------------------------------------------------------------------------------

steps for the consummation of the sale and transfer of the Transferred Toppower
Equity (Visteon to YFV) and identifies required Approvals related thereto.
Visteon and YFV shall seek MOFCOM approval after completion of the public
bidding procedure with respect to the Transferred Toppower Equity (YFVE to YFV).

(iii) Deliveries. At or prior to the closing of the transactions described in
Sections 2.01(d)(i) and Section 2.01(d)(i) (the “Toppower Closing (YFVE to YFV
and Visteon to YFV)”):

(1) YFVE, Visteon and YFV shall each deliver, or cause their respective
Affiliates to deliver, to each other the short-form purchase agreement for the
Transferred Toppower Equity (YFVE to YFV and Visteon to YFV) in the form
attached hereto as Exhibit E duly executed by the party making such delivery or
its Affiliates.

(2) YFV shall, or shall cause its applicable Affiliates to, deliver to YFVE, the
Toppower Purchase Price (YFV to YFVE) by wire transfer in immediately available
funds to an account or accounts designated in writing by YFVE not fewer than
three (3) business days prior to the Toppower Closing Date (YFVE to YFV and
Visteon to YFV).

(3) YFV shall, or shall cause its applicable Affiliates to, deliver to Visteon,
the Toppower Purchase Price (YFV to Visteon) by wire transfer in immediately
available funds to an account or accounts designated in writing by Visteon not
fewer than three (3) business days prior to the Toppower Closing Date (YFVE to
YFV and Visteon to YFV).

(e) Toppower Equity Sale and Transfer (YFVE to HoldCo); Deliveries.

(i) Toppower Equity Sale and Transfer (YFVE to HoldCo). YFVE shall sell and
transfer to HoldCo, and HoldCo shall purchase and accept from YFVE, 49% of the
outstanding equity of Toppower (the “Transferred Toppower Equity (YFVE to
HoldCo)”) for total consideration of RMB108.9 million (the “Toppower Purchase
Price (HoldCo to YFVE)”), payable in cash immediately upon the Toppower Closing
(YFVE to HoldCo), free and clear of all Liens and with all rights attaching from
the Toppower Closing (YFVE to HoldCo). The resulting corporate structure of
Toppower following the consummation of the sale and transfer of the Transferred
Toppower Equity (YFVE to HoldCo) is illustrated in Schedule: Toppower Structure
(YFVE to HoldCo) attached hereto. Schedule: Toppower Steps (YFVE to HoldCo)
attached hereto contains a list of steps for the consummation of the sale and
transfer of the Transferred Toppower Equity (YFVE to HoldCo) and identifies
required Approvals related thereto. Visteon and YFVE acknowledge and agree that
Sky Captain may sell and transfer to YFV, and YFV may purchase and accept from
Sky Captain, 12.468% of the outstanding equity of Toppower.

 

14



--------------------------------------------------------------------------------

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(e)(i) (the “Toppower Closing (YFVE to HoldCo)”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Toppower Equity (YFVE to HoldCo) in the form attached hereto as Exhibit F duly
executed by the party making such delivery or its Affiliates.

(2) HoldCo and YFV shall each deliver, or cause their respective Affiliates to
deliver, to each other the amended and restated joint venture contract of
Toppower in the form attached hereto as Exhibit G (the “Amended and Restated
Joint Venture Contract of Toppower”) duly executed by the party making such
delivery or its Affiliates.

(3) HoldCo and YFV shall each deliver, or cause their respective Affiliates to
deliver, to each other the amended and restated articles of association of
Toppower, in a form consistent with Amended and Restated Joint Venture Contract
of Toppower, duly executed by the party making such delivery or its Affiliates.

(4) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the Toppower Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the Toppower Closing Date (YFVE to
HoldCo).

(f) YFVE Equity Sale and Transfer; Deliveries.

(i) YFVE Equity Sale and Transfer. Immediately after the YFVE Capital Increase
Closing and the declaration of YFVE dividends referred to in Section 4.01(d) of
this Agreement, YFV shall sell and transfer to HoldCo, and HoldCo shall purchase
and accept from YFV, 49% of the outstanding equity of YFVE (the “Transferred
YFVE Equity (YFV to HoldCo)”) for total consideration of RMB796.9 million (the
“YFVE Purchase Price (HoldCo to YFV)”), payable in cash immediately upon the
YFVE Closing, free and clear of all Liens and with all rights attaching from the
YFVE Closing. The resulting corporate structure of YFVE following the
consummation of the sale and transfer of the Transferred YFVE Equity (YFV to
HoldCo) is illustrated in Schedule: YFVE Equity Sale Structure attached hereto.
Schedule: YFVE Equity Sale Steps attached hereto contains a list of steps for
the consummation of the sale and transfer of the Transferred YFVE Equity (YFV to
HoldCo) and identifies required Approvals related thereto.

 

15



--------------------------------------------------------------------------------

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(f)(i) (the “YFVE Closing”):

(1) YFV and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
YFVE Equity (YFV to HoldCo) in the form attached hereto as Exhibit H duly
executed by the party making such delivery or its Affiliates.

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFV,
the YFVE Purchase Price (HoldCo to YFV) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFV not fewer
than three (3) business days prior to the YFVE Closing Date.

(g) Chang’an Equity Sale and Transfer; Deliveries.

(i) Chang’an Equity Sale and Transfer. YFVE shall sell and transfer to HoldCo,
and HoldCo shall purchase and accept from YFVE, 70% of the outstanding equity of
Chang’an (the “Transferred Chang’an Equity (YFVE to HoldCo)”) for total
consideration of RMB47.6 million (the “Chang’an Purchase Price (HoldCo to
YFVE)”), payable in cash immediately upon the Chang’an Closing, free and clear
of all Liens and with all rights attaching from the Chang’an Closing. The
resulting corporate structure of Chang’an following the consummation of the sale
and transfer of the Transferred Chang’an Equity (YFVE to HoldCo) is illustrated
in Schedule: Chang’an Structure attached hereto. Schedule: Chang’an Steps
attached hereto contains a list of steps for the consummation of the sale and
transfer of the Transferred Chang’an Equity (YFVE to HoldCo) and identifies
required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(g)(i) (the “Chang’an Closing”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Chang’an Equity (YFVE to HoldCo) in the form attached hereto as Exhibit I duly
executed by the party making such delivery or its Affiliates.

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the Chang’an Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the Chang’an Closing Date.

(h) FAW Equity Sale and Transfer; Deliveries.

(i) FAW Equity Sale and Transfer. YFVE shall sell and transfer to HoldCo, and
HoldCo shall purchase and accept from YFVE, 65% of

 

16



--------------------------------------------------------------------------------

the outstanding equity of FAW (the “Transferred FAW Equity (YFVE to HoldCo)”)
for total consideration of RMB100 (the “FAW Purchase Price (HoldCo to YFVE)”),
payable in cash immediately upon the FAW Closing, free and clear of all Liens
and with all rights attaching from the FAW Closing. The resulting corporate
structure of FAW following the consummation of the sale and transfer of the
Transferred FAW Equity (YFVE to HoldCo) is illustrated in Schedule: FAW
Structure attached hereto. Schedule: FAW Steps attached hereto contains a list
of steps for the consummation of the sale and transfer of the Transferred FAW
Equity (YFVE to HoldCo) and identifies required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(h)(i) (the “FAW Closing”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred FAW
Equity (YFVE to HoldCo) in the form attached hereto as Exhibit J duly executed
by the party making such delivery or its Affiliates.

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the FAW Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the FAW Closing Date.

(i) Yidong Equity Sale and Transfer; Deliveries.

(i) Yidong Equity Sale and Transfer. YFVE shall sell and transfer to HoldCo, and
HoldCo shall purchase and accept from YFVE, 81.85% of the outstanding equity of
Yidong (the “Transferred Yidong Equity (YFVE to HoldCo)”) for total
consideration of RMB10.6 million (the “Yidong Purchase Price (HoldCo to YFVE)”),
payable in cash immediately upon the Yidong Closing, free and clear of all Liens
and with all rights attaching from the Yidong Closing. The resulting corporate
structure of Yidong following the consummation of the sale and transfer of the
Transferred Yidong Equity (YFVE to HoldCo) is illustrated in Schedule: Yidong
Structure attached hereto. Schedule: Yidong Steps attached hereto contains a
list of steps for the consummation of the sale and transfer of the Transferred
FAW Equity (YFVE to HoldCo) and identifies required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(i)(i) (the “Yidong Closing”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Yidong Equity (YFVE to HoldCo) in the form attached hereto as Exhibit K duly
executed by the party making such delivery or its Affiliates.

 

17



--------------------------------------------------------------------------------

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the Yidong Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the Yidong Closing Date.

(j) Shaohong Equity Sale and Transfer; Deliveries.

(i) Shaohong Equity Sale and Transfer. Unless the Board of Directors of YFVE
decides by unanimous approval before December 31, 2014 that the Transferred
Shaohong Equity (YFVE to HoldCo) be transferred to a third party, YFVE shall
sell and transfer to HoldCo, and HoldCo shall purchase and accept from YFVE,
81.85% of the outstanding equity of Shaohong (the “Transferred Shaohong Equity
(YFVE to HoldCo)”) for total consideration of RMB13.9 million (the “Shaohong
Purchase Price (HoldCo to YFVE)”), payable in cash immediately upon the Shaohong
Closing, free and clear of all Liens and with all rights attaching from the
Shaohong Closing. The resulting corporate structure of Shaohong following the
consummation of the sale and transfer of the Transferred Shaohong Equity (YFVE
to HoldCo) is illustrated in Schedule: Shaohong Structure attached hereto.
Schedule: Shaohong Steps attached hereto contains a list of steps for the
consummation of the sale and transfer of the Transferred Shaohong Equity (YFVE
to HoldCo) and identifies required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(j)(i) (the “Shaohong Closing”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Shaohong Equity (YFVE to HoldCo) in the form attached hereto as Exhibit L duly
executed by the party making such delivery or its Affiliates.

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the Shaohong Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the Shaohong Closing Date.

(k) TechCo Equity Sale and Transfer; Deliveries.

(i) TechCo Equity Sale and Transfer. YFVE shall sell and transfer to HoldCo, and
HoldCo shall purchase and accept from YFVE, 100% of the outstanding equity of
TechCo (the “Transferred TechCo Equity (YFVE

 

18



--------------------------------------------------------------------------------

to HoldCo)”) for total consideration of RMB45.0 million (the “TechCo Purchase
Price (HoldCo to YFVE)”), payable in cash immediately upon the TechCo Closing,
free and clear of all Liens and with all rights attaching from the TechCo
Closing. The resulting corporate structure of TechCo following the consummation
of the sale and transfer of the Transferred TechCo Equity (YFVE to HoldCo) is
illustrated in Schedule: TechCo Structure attached hereto. Schedule: TechCo
Steps attached hereto contains a list of steps for the consummation of the sale
and transfer of the Transferred TechCo Equity (YFVE to HoldCo) and identifies
required Approvals related thereto. If HoldCo is not established within six
(6) months after the date of this Agreement, YFVE shall sell and transfer to YFV
and Visteon, and YFV and Visteon shall purchase and accept from YFVE, 100% of
the outstanding equity of TechCo, for the same price as the TechCo Purchase
Price (HoldCo to YFVE) and on substantively the same terms and conditions as
those agreed in this Agreement and the relevant Ancilliary Agreements for the
sale and transfer of the Transferred TechCo Equity (YFVE to HoldCo). YFV and
Visteon shall each pay RMB22.5 million to YFVE as the purchase price and shall
each hold a 50% equity interest in TechCo upon completion of the transfer. YFV
and Visteon shall enter into a joint venture contract of TechCo which is
substantively the same as the form of Joint Venture Contract of HoldCo except
for those provisions not applicable to TechCo due to the fact that TechCo is not
an investment-oriented company.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(k)(i) (the “TechCo Closing”):

(1) YFVE and HoldCo shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
TechCo Equity (YFVE to HoldCo) in the form attached hereto as Exhibit M duly
executed by the party making such delivery or its Affiliates.

(2) HoldCo shall, or shall cause its applicable Affiliates to, deliver to YFVE,
the TechCo Purchase Price (HoldCo to YFVE) by wire transfer in immediately
available funds to an account or accounts designated in writing by YFVE not
fewer than three (3) business days prior to the TechCo Closing Date.

(l) Jinqiao Equity Sale and Transfer; Deliveries.

(i) Jinqiao Equity Sale and Transfer. Visteon shall sell and transfer to YFV,
and YFV shall purchase and accept from Visteon, 12.5% of the outstanding equity
of Jinqiao (the “Transferred Jinqiao Equity (Visteon to YFV)”) for total
consideration of US$94.3 million (as adjusted as set forth in the last sentence
of this Section 2.01(l)(i) or in Section 4.09(b), if applicable, the “Jinqiao
Purchase Price (YFV to Visteon)”), payable in cash immediately upon the Jinqiao
Closing, free and clear of all Liens and with all rights attaching from the
Jinqiao Closing. The resulting corporate structure of Jinqiao following the

 

19



--------------------------------------------------------------------------------

consummation of the sale and transfer of the Transferred Jinqiao Equity (Visteon
to YFV) is illustrated in Schedule: Jinqiao Structure attached hereto. Schedule:
Jinqiao Steps attached hereto contains a list of steps for the consummation of
the sale and transfer of the Transferred Jinqiao Equity (Visteon to YFV) and
identifies required Approvals related thereto. Notwithstanding anything to the
contrary herein, to the extent the Jinqiao Closing has not occurred by June 30,
2015, thereafter interest shall accrue on the Jinqiao Purchase Price (YFV to
Visteon) each month at a rate of 6.0% per annum and, to the extent the Jinqiao
Closing has not occurred by June 30, 2016, Visteon shall be eligible for its pro
rata share of dividends of Jinqiao for the period between July 1, 2016 and the
Jinqiao Closing Date (both inclusive), provided that Visteon shall not be
entitled to any interest accrued on the Jinqiao Purchase Price (YFV to Visteon)
after June 30, 2016.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(l)(i) (the “Jinqiao Closing”):

(1) Visteon and YFV shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Jinqiao Equity (Visteon to YFV) in the form attached hereto as Exhibit N duly
executed by the party making such delivery or its Affiliates.

(2) YFV shall, or shall cause its applicable Affiliates to, deliver to Visteon,
the Jinqiao Purchase Price (YFV to Visteon) by wire transfer in immediately
available funds to an account or accounts designated in writing by Visteon not
fewer than three (3) business days prior to the Jinqiao Closing Date.

(m) Tooling Equity Sale and Transfer; Deliveries.

(i) Tooling Equity Sale and Transfer. Visteon shall sell and transfer to YFV,
and YFV shall purchase and accept from Visteon, 25% of the outstanding equity of
Tooling (the “Transferred Tooling Equity (Visteon to YFV)”) for total
consideration of US$0.1 million (as adjusted as set forth in Section 4.09(b)
below, if applicable, the “Tooling Purchase Price (YFV to Visteon)”), payable in
cash immediately upon the Tooling Closing, free and clear of all Liens and with
all rights attaching from the Tooling Closing. The resulting corporate structure
of Tooling following the consummation of the sale and transfer of the
Transferred Tooling Equity (Visteon to YFV) is illustrated in Schedule: Tooling
Structure attached hereto. Schedule: Tooling Steps attached hereto contains a
list of steps for the consummation of the sale and transfer of the Transferred
Tooling Equity (Visteon to YFV) and identifies required Approvals related
thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(m)(i) (the “Tooling Closing”):

 

20



--------------------------------------------------------------------------------

(1) Visteon and YFV shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Tooling Equity (Visteon to YFV) in the form attached hereto as Exhibit O duly
executed by the party making such delivery or its Affiliates.

(2) YFV shall, or shall cause its applicable Affiliates to, deliver to Visteon,
the Tooling Purchase Price (YFV to Visteon) by wire transfer in immediately
available funds to an account or accounts designated in writing by Visteon not
fewer than three (3) business days prior to the Tooling Closing Date.

(n) Halol Equity Sale and Transfer; Deliveries.

(i) Halol Equity Sale and Transfer. Visteon shall transfer to YFV, and YFV shall
accept from Visteon, 50% of the outstanding equity of Halol then held by
Visteon, or such lesser percentage as may be held by Visteon as of the Halol
Closing Date (the “Transferred Halol Equity (Visteon to YFV)”) for total
consideration of US$2.0 million (as adjusted as set forth in Section 4.09(b)
below, if applicable, the “Halol Purchase Price (YFV to Visteon)”), payable in
cash by YFV immediately upon the Halol Closing, free and clear of all Liens and
with all rights attaching from the Halol Closing. The resulting corporate
structure of Halol following the consummation of the sale and transfer of the
Transferred Halol Equity (Visteon to YFV) is illustrated in Schedule: Halol
Structure attached hereto. Schedule: Halol Steps attached hereto contains a list
of steps for the consummation of the sale and transfer of the Transferred Halol
Equity (Visteon to YFV) and identifies required Approvals related thereto.

(ii) Deliveries. At or prior to the closing of the transaction described in
Section 2.01(n)(i) (the “Halol Closing”):

(1) Visteon and YFV shall each deliver, or cause their respective Affiliates to
deliver, to each other the short-form purchase agreement for the Transferred
Halol Equity (Visteon to YFV) in the form attached hereto as Exhibit P duly
executed by the party making such delivery or its Affiliates.

(2) YFV shall, or shall cause its applicable Affiliates to, deliver to Visteon,
the Halol Purchase Price (YFV to Visteon) by wire transfer in immediately
available funds to an account or accounts designated in writing by Visteon not
fewer than three (3) business days prior to the Halol Closing Date.

2.02 Execution and Delivery of Certain Transaction Documents. The Ancillary
Agreements listed on Schedule 2.02 shall each be executed and delivered on the
date as set forth opposite to such Ancillary Agreement.

 

21



--------------------------------------------------------------------------------

2.03 Closing.

(a) Unless otherwise provided herein, each of the YFV Closing, the YFVE Capital
Increase Closing, the HoldCo Capital Contribution Closing, the Toppower Closing
(YFVE to YFV and Visteon to YFV), the Toppower Closing (YFVE to HoldCo), the
YFVE Closing, the Chang’an Closing, the FAW Closing, the Yidong Closing, the
Shaohong Closing, the TechCo Closing, the Jinqiao Closing, the Tooling Closing
and the Halol Closing (each of the foregoing individually, a “Closing” and
collectively, the “Closings”) shall occur as soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V applicable to
such Closings (other than those conditions that by their terms cannot be
satisfied until such Closing) but in no event later than the third business day
following such satisfaction or waiver, or on such other date and time as Visteon
and HASCO shall mutually agree in writing (the date of the YFV Closing, the “YFV
Closing Date”, the date of the YFVE Capital Increase Closing, the “YFVE Capital
Increase Closing Date”, the date of the Toppower Closing (YFVE to YFV and
Visteon to YFV), the “Toppower Closing Date (YFVE to YFV and Visteon to YFV)”,
the date of the Toppower Closing (YFVE to HoldCo), the “Toppower Closing Date
(YFVE to HoldCo)”, the date of the YFVE Closing, the “YFVE Closing Date”, the
date of the Chang’an Closing, the “Chang’an Closing Date”, the date of the FAW
Closing, the “FAW Closing Date”, the date of the Yidong Closing, the “Yidong
Closing Date”, the date of the Shaohong Closing, the “Shaohong Closing Date”,
the date of the Jinqiao Closing, the “Jinqiao Closing Date”, the date of the
TechCo Closing, the “TechCo Closing Date”, the date of the Tooling Closing, the
“Tooling Closing Date”, the date of the Halol Closing, the “Halol Closing Date”,
and each of the foregoing individually, plus the HoldCo Capital Contribution
Closing Date, a “Closing Date” and collectively, the “Closing Dates”). In
addition to each of the Closing deliveries explicitly set forth in Section 2.01
above, each party hereto shall deliver to each other party hereto such other
customary documents, instruments or certificates as shall be reasonably
requested by such other party and as shall be reasonably consistent with the
terms of this Agreement, including any amendments to articles of association or
other governing documents required by the transactions contemplated hereby.

(b) The Closings shall take place at the offices of Yanfeng Visteon Automotive
Trim Systems Co., Ltd., located at No. 399 Liuzhou Road, Shanghai, PRC. Each
Closing shall be deemed to occur at 12:01 a.m. on the applicable Closing Date.

(c) Time shall be of the essence with respect to the obligations of the parties
hereto under this Article II.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.01 Representations and Warranties of Visteon. Visteon represents and warrants
as follows:

(a) Organization and Power. Visteon is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, with full limited liability company power and authority to enter into
this Agreement and the Ancillary Agreements and perform its obligations
hereunder and thereunder.

 

22



--------------------------------------------------------------------------------

(c) Execution and Delivery; Valid and Binding Agreement. The execution, delivery
and performance of this Agreement and the Ancillary Agreements by Visteon and
the consummation of the transactions contemplated hereby and thereby have been
duly and validly authorized by all requisite action on the part of Visteon, and
no other proceedings on Visteon’s part are necessary to authorize the execution,
delivery or performance of this Agreement or the Ancillary Agreements. Assuming
that this Agreement and the Ancillary Agreements are valid and binding
obligations of the other parties hereto and thereto, this Agreement and the
Ancillary Agreements constitute valid and binding obligations of Visteon,
enforceable in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, or
moratorium Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the Ancillary Agreements by Visteon and the consummation of the transactions
contemplated hereby and thereby do not conflict with or result in any material
breach of, constitute a material default under, result in a material violation
of, result in the creation of any Lien upon any assets of Visteon, or require
any Approval or other material action by or notice to any court, other
Governmental Authority or other Third Party, under the provisions of any
material indenture, mortgage, lease, loan agreement or other material Contract
or instrument to which Visteon is bound, or any Law, statute, rule or regulation
or order, judgment or decree to which Visteon is subject other than any such
breaches, defaults, violations or Liens that, individually or in the aggregate,
would not have a have a material adverse effect on the ability of Visteon to
perform any of its material obligations under this Agreement or under the
Ancillary Agreements, and other than any such Approvals or other actions
required under applicable Competition/Investment Laws or that may be required by
reason of Visteon’s participation in the transactions contemplated hereby
(including MOFCOM Approvals).

(e) Ownership. Visteon is the owner of record of the Transferred YFV Equity
(Visteon to HASCO), the Transferred Toppower Equity (Visteon to YFV), the
Transferred Jinqiao Equity (Visteon to YFV), the Transferred Tooling Equity
(Visteon to YFV), and the Transferred Halol Equity (Visteon to YFV), in each
case, free and clear of all Liens. On the YFV Closing Date, Visteon shall
transfer to HASCO in accordance with Section 2.01(a), good and valid title to
the Transferred YFV Equity (Visteon to HASCO), free and clear of all Liens,
other than Liens created or suffered to exist by HASCO. On the Toppower Closing
Date (Visteon to YFV), Visteon shall transfer to YFV, in accordance with
Section 2.01(d)(ii), good and valid title to the Transferred Toppower Equity
(Visteon to YFV), free and clear of all Liens, other than Liens created or
suffered to exist by YFV. On the Jinqiao Closing Date, Visteon shall transfer to
YFV in accordance with Section 2.01(l), good and valid title to the Transferred
Jinqiao Equity (Visteon to YFV), free and clear of all Liens, other than Liens
created or suffered to exist by YFV. On the Tooling Closing Date, Visteon shall
transfer to YFV in accordance with Section 2.01(m), good and valid title to the
Transferred Tooling Equity (Visteon to YFV), free and clear of all Liens, other
than Liens created or suffered to exist by YFV. On the Halol Closing Date,
Visteon shall transfer to YFV in accordance with Section 2.01(n), good and valid
title to the Transferred Halol Equity (Visteon to YFV), free and clear of all
Liens, other than Liens created or suffered to exist by YFV.

 

23



--------------------------------------------------------------------------------

(f) Sufficient Funds. Visteon shall have sufficient funds on each Closing Date
that Visteon is a Closing Party to consummate such Closing on the terms and
conditions herein.

(g) No Other Representations and Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 3.01 AND THE ANCILLARY AGREEMENTS, VISTEON
DOES NOT MAKE ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AND VISTEON
HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

3.02 Representations and Warranties of HASCO. HASCO represents and warrants as
follows:

(a) Organization and Power. HASCO is a company limited by shares duly organized,
validly existing and in good standing under the Laws of the PRC, with full power
and authority of a company limited by shares to enter into this Agreement and
the Ancillary Agreements and perform its obligations hereunder and thereunder.

(b) Execution and Delivery; Valid and Binding Agreement. The execution, delivery
and performance of this Agreement and the Ancillary Agreements by HASCO and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite action on the part of HASCO, and no
other proceedings on HASCO’s part are necessary to authorize the execution,
delivery or performance of this Agreement or the Ancillary Agreements. Assuming
that this Agreement and the Ancillary Agreements are valid and binding
obligations of the other parties hereto and thereto, this Agreement and the
Ancillary Agreements constitute a valid and binding obligation of HASCO,
enforceable in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, or
moratorium Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the Ancillary Agreements by HASCO and the consummation of the transactions
contemplated hereby and thereby do not conflict with or result in any material
breach of, constitute a material default under, result in a material violation
of, result in the creation of any Lien upon any assets of HASCO, or require any
Approval, exemption or other action by or notice to any court, other
Governmental Authority or other Third Party, under the provisions of any
indenture, mortgage, lease, loan agreement or other material Contract or
instrument to which HASCO is bound, or any Law, statute, rule or regulation or
order, judgment or decree to which HASCO is subject other than any such
breaches, defaults, violations or Liens that, individually or in the aggregate,
would not have a have a material adverse effect on the ability of HASCO to
perform any of its material obligations under this Agreement or under the
Ancillary Agreements, and other than any such Approvals or other actions
required under applicable Competition/Investment Laws or that may be required by
reason of HASCO’s participation in the transactions contemplated hereby
(including MOFCOM Approvals).

 

24



--------------------------------------------------------------------------------

(d) Sufficient Funds. HASCO shall have sufficient funds on the YFV Closing Date
to consummate the YFV Closing on the terms and conditions herein.

(e) No Other Representations and Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 3.02 AND THE ANCILLARY AGREEMENTS, HASCO
DOES NOT MAKE ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AND HASCO HEREBY
DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

3.03 Representations and Warranties of YFV. YFV represents and warrants as
follows:

(a) Organization and Power. YFV is a limited liability company duly organized,
validly existing and in good standing under the Laws of the PRC, with full
limited liability company power and authority to enter into this Agreement and
the Ancillary Agreements and perform its obligations hereunder and thereunder.

(c) Execution and Delivery; Valid and Binding Agreement. The execution, delivery
and performance of this Agreement and the Ancillary Agreements by YFV and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all requisite action on the part of YFV, and no other
proceedings on YFV’s part are necessary to authorize the execution, delivery or
performance of this Agreement or the Ancillary Agreements. Assuming that this
Agreement and the Ancillary Agreements are valid and binding obligations of the
other parties hereto and thereto, this Agreement and the Ancillary Agreements
constitute valid and binding obligations of YFV, enforceable in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, or moratorium Laws, other similar Laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the Ancillary Agreements by YFV and the consummation of the transactions
contemplated hereby and thereby do not conflict with or result in any material
breach of, constitute a material default under, result in a material violation
of, result in the creation of any Lien upon any assets of YFV, or require any
Approval or other material action by or notice to any court, other Governmental
Authority or other Third Party, under the provisions of any material indenture,
mortgage, lease, loan agreement or other material Contract or instrument to
which YFV is bound, or any Law, statute, rule or regulation or order, judgment
or decree to which YFV is subject other than any such breaches, defaults,
violations or Liens that, individually or in the aggregate, would not have a
have a material adverse effect on the ability of YFV to perform any of its
material obligations under this Agreement or the Ancillary Agreements, and other
than any such Approvals or other actions required under applicable
Competition/Investment Laws or that may be required by reason of YFV’s
participation in the transactions contemplated hereby (including MOFCOM
Approvals).

 

25



--------------------------------------------------------------------------------

(e) Ownership. YFV is the owner of record of the Transferred YFVE Equity (YFV to
HoldCo), free and clear of all Liens. On the YFVE Closing Date, YFV shall
transfer to HoldCo, in accordance with Section 2.01(f), good and valid title to
the Transferred YFVE Equity (YFV to HoldCo), free and clear of all Liens, other
than Liens created or suffered to exist by HoldCo.

(f) Sufficient Funds. YFV shall have sufficient funds on each Closing Date that
YFV is a Closing Party to consummate such Closing on the terms and conditions
herein.

(h) No Other Representations and Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 3.03, YFV DOES NOT MAKE ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY AND YFV HEREBY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

ARTICLE IV

SPECIAL DISTRIBUTIONS; ADDITIONAL AGREEMENTS

4.01 Distributions.

(a) Earnings Prior to 2012. Visteon agrees that, except for any distribution
payable pursuant to Section 4.01(c)(ii) or 4.01(c)(iii), it is not and shall not
be entitled to any undistributed earnings of YFV, Toppower, Jinqiao, Tooling and
Halol (if any) related to the period prior to January 1, 2012.

(b) 2012 Earnings. Within the earlier of (i) two (2) months after the date of
this Agreement, and (ii) the YFV Closing:

(i) YFV shall declare and distribute RMB1,123,443,460.00, which is 100% of its
distributable earnings for the fiscal year ending December 31, 2012, pro rata to
the equity holders as of the date hereof in accordance with their ownership
percentages as of the date hereof.

(ii) Jinqiao shall declare and distribute RMB444,402,579.02, which is 80% of its
distributable earnings for the fiscal year ending December 31, 2012, pro rata to
the equity holders as of the date hereof in accordance with their ownership
percentages as of the date hereof.

(iii) YFVE shall declare and distribute RMB211,713,745.07, which is 100% of its
distributable earnings for the fiscal year ending December 31, 2012, pro rata to
the equity holders as of the date hereof in accordance with their ownership
percentages as of the date hereof.

 

26



--------------------------------------------------------------------------------

(iv) Toppower shall declare and distribute RMB30,000,000.00, which includes 100%
of its distributable earnings for the fiscal year ending December 31, 2012 and
part of its distributable earnings for the period prior to January 1, 2012, pro
rata to the equity holders as of the date hereof in accordance with their
ownership percentages as of the date hereof.

(c) 2013-2014 Earnings. YFV shall declare and distribute the following dividends
for the fiscal year ending December 31, 2013 to Visteon in immediately available
US dollars as soon as practicable following the 2013 annual audit (which is
expected to be in March 2014):

(i) US$69.0 million payable for the first half of 2013, plus

(ii) US$9.0 million will be payable for each of the calendar months of October,
November and December 2013 prior to the occurrence of YFV Closing, (it being
understood that such payment is not based on the actual earnings in these
calendar months and can be made out of earnings accrued in any fiscal period
prior to the YFV Closing Date), plus

(iii) US$4.5 million will be payable for each subsequent calendar month
beginning (and including) January 2014 prior to the occurrence of YFV Closing
(it being understood that such payment is not based on the actual earnings in
these calendar months and can be made out of earnings accrued in any fiscal
period prior to the YFV Closing Date).

provided, however, that, in the case of the preceding clauses (c)(ii) and (iii),
(a) if the YFV Closing occurs prior to or on the 21st day of any calendar month
(the “Given Month”), there shall be no dividend payable for that Given Month,
(b) if the YFV Closing occurs after the 21st of any Given Month up to and
including the 5th day of the following calendar month, half the applicable
dividend shall be payable for that Given Month, and (c) if the YFV Closing
occurs on the 6th day of the calendar month after any Given Month, then full
applicable dividend shall be payable for that Given Month. An illustration of
the payment requirements of this proviso is included on Schedule 4.01 hereto.

provided, further however, solely for purposes of this Section 4.01(c), the YFV
Closing shall mean the YFV Tax Payment Date so long as the payment of the
balance of the YFV Purchase Price (HASCO to Visteon) is paid to Visteon within
ten (10) business days after the YFV Tax Payment Date. For the avoidance of
doubt, if HASCO has not made such payment within ten (10) business days after
YFV Tax Payment Date then the meaning of YFV Closing shall revert back its
original meaning.

(d) Immediately after the YFVE Capital Increase Closing and the distribution of
YFVE dividends in accordance with this Agreement, YFVE shall distribute (i) a
dividend of RMB161.6 million to YFV, and (ii) the after tax portion of a
dividend of RMB168.2 million (such after tax portion being approximately
RMB151.4 million) to Visteon.

 

27



--------------------------------------------------------------------------------

4.02 No Right to Other Earnings. Visteon agrees that, except for the earnings to
be distributed pursuant to Sections 2.01(l), 4.01(b), 4.01(c) and 4.03, it is
not and shall not be entitled to any other earnings of YFV, Toppower, Jinqiao,
Tooling and Halol (if any).

4.03 Jinqiao Distributions.

(a) HASCO shall cause Jinqiao to declare and distribute to Visteon total
dividend of US$14.0 million on or before June 30, 2014, payable in cash.

(b) HASCO shall cause Jinqiao to declare and distribute to Visteon total
dividend of US$14.0 million on or before June 30, 2015, payable in cash.

4.04 Further Assurances. From time to time, as and when requested by Visteon or
HASCO and at such requesting party’s expense, the other party shall execute and
deliver, or cause its controlled Affiliates to execute and deliver, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as may be reasonably necessary or desirable to evidence and
effectuate the transactions contemplated by this Agreement and the Ancillary
Agreements.

4.05 Approvals.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
parties hereto shall use its reasonable best efforts (subject to, and in
accordance with, applicable Law) to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement, including by cooperating with each other in: (i) determining
what filings and Approvals are required to be made with and obtained from, any
third parties (including joint venture partners) or Governmental Authorities in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, (ii) timely making all
such filings and timely seeking all such Approvals (or seeking to avoid an
action or proceeding by any Governmental Authority), (iii) defending any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) executing and delivering any additional instruments
necessary to consummate the transactions contemplated by this Agreement,
(v) subject to applicable legal limitations, keeping each other apprised of the
status of matters relating to the completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of notices or other
communications received by HASCO or Visteon, as the case may be, or any of their
respective Subsidiaries, from any third party and/or any Governmental Authority
with respect to such transactions and (vi) if requested by HASCO or Visteon,
re-submitting filings and continuing to seek an Approval in the event a request
for an Approval is denied or indefinitely delayed.

(b) Neither HASCO nor Visteon shall knowingly enter into any acquisition or
other agreement, make any announcement with respect to any transaction or take
any other action that could reasonably be expected to have the effect of
materially delaying, impairing or impeding the receipt of any Approval of a
Governmental Authority under any

 

28



--------------------------------------------------------------------------------

Competition/Investment Law. Without limiting Section 4.05(a), HASCO and Visteon
each agree to make, or to cause to be made, if required, an appropriate filing
of a notification and report form pursuant to applicable Competition/Investment
Law, in each case, with respect to the transactions contemplated by this
Agreement as promptly as reasonably practicable after the date of this
Agreement, and to supply promptly any additional information and documentary
material that may be requested pursuant to any applicable Competition/Investment
Laws. If any objections are asserted with respect to the transactions
contemplated hereby under any Competition/Investment Law or if any suit or
proceeding is instituted or threatened by any Governmental Authority or any
private party challenging any of the transactions contemplated hereby as
violative of any Competition/Investment Law, each of HASCO and Visteon shall use
its reasonable best efforts to promptly resolve such objections. Notwithstanding
anything to the contrary contained in this Agreement, in connection with
obtaining any Approval of a Governmental Authority under any
Competition/Investment Law, neither HASCO, Visteon nor any of their respective
Affiliates shall be required to (i) divest or hold separate or otherwise take or
commit to take any action that limits its freedom of action with respect to, or
its ability to retain any material assets or businesses, (ii) alter or restrict
in any material way their business or commercial practices or (iii) commence
legal or administrative proceedings against any Governmental Authority.

4.06 Liabilities of YFVE. Promptly after the last to occur of the Chang’an
Closing, the FAW Closing, the TechCo Closing and the Toppower Closing (the “Debt
Payment Trigger Date”), YFVE shall repay, redeem, repurchase, retire or
otherwise payoff up to US$40.0 million of Liabilities for borrowed money of YFVE
outstanding. If, on the Debt Payment Trigger Date, more than US$40.0 million of
Liabilities for borrowed money of YFVE is outstanding, YFVE shall be entitled to
repay, redeem, repurchase, retire or otherwise payoff up to an additional US$2.9
million of Liabilities for borrowed money of YFVE to the extent such redemption,
repurchase, retirement or payoff would not cause the cash balance of YFVE to be
insufficient for its current operations.

4.07 Agreements Related to Jinqiao, Tooling and Halol.

(a) Notwithstanding anything to the contrary contained in any joint venture
agreement, articles of association, or other understanding or arrangement
between or among parties hereto, from and after the date hereof, Visteon shall
not be required to contribute additional capital to or provide any loans,
advances or other funding, or participate in any capital infusion or capital
call in respect of, or any loan advance or other funding, to Jinqiao, Tooling
and/or Halol, and any such failure to contribute or participate will not be
considered a breach or violation of any such joint venture agreement, articles
of association or other understanding or arrangement, as applicable. Visteon
shall execute and deliver, or instruct the directors and senior management
personnel appointed or nominated by it to Jinqiao, Tooling or Halol to execute
and deliver, all such documents and instruments and shall take, or cause to be
taken, all such further action as may be reasonably necessary or desirable to
approve and implement the operational and management plans proposed by HASCO or
YFV in connection with Jinqiao, Tooling and Halol, including, without
limitation, any capital injection into Jinqiao, Tooling and Halol, and any
corresponding changes to the corporate governance structure of Jinqiao, Tooling
and Halol, provided in each such case, that (i) any such execution, delivery,
instruction or other action, or the intended consequences of any such execution,
delivery, instruction or other action, shall not

 

29



--------------------------------------------------------------------------------

cause Visteon, any of its Subsidiaries or any of the directors and senior
management personnel appointed or nominated by it to Jinqiao, Tooling or Halol
to violate any applicable law and (ii) upon Visteon’s request, HASCO and YFV
shall indemnify and hold harmless Visteon, any of its Subsidiaries and any of
the directors and senior management personnel appointed or nominated by it to
Jinqiao, Tooling or Halol from any and all direct losses (exclusive of any Taxes
payable pursuant to Section 4.09) that any such Person may incur as a result of
any such execution, delivery, instruction or other action, or the intended
consequences of any such execution, delivery, instruction or other action.

(b) Notwithstanding anything to the contrary contained in any joint venture
agreement, articles of association, or other understanding or arrangement
between or among parties hereto, the parties agree (and any such relevant joint
venture agreement, articles of association, or other understanding or
arrangement shall be amended to so reflect) that until the consummation of the
Jinqiao Closing, YFV agrees to appoint one director designated by Visteon to
Jinqiao’s board of directors.

4.08 Conditions. The parties shall use reasonable best efforts to cause the
conditions set forth in Article V hereof to be satisfied and to consummate each
Closing as soon as reasonably possible after the satisfaction of the conditions
set forth in Article V (other than those to be satisfied at such Closing).

4.09 Payment of Transaction Expenses.

(a) Each party shall pay the costs and expenses incurred by it in connection
with the negotiation, entering into and completion of this Agreement in respect
of the transactions contemplated hereby. Costs of any appraisals required by the
transactions contemplated by the YFV Closing, the Jinqiao Closing, the Tooling
Closing and the Halol Closing shall be paid by HASCO and Visteon equally; and
costs of any appraisals and equity exchange charges and fees required by other
transactions contemplated hereby shall be paid by YFVE.

(b) To the extent that the results of any appraisals required to be conducted in
connection with each of the Transferred Jinqiao Equity (Visteon to YFV), the
Transferred Tooling Equity (Visteon to YFV) and/or the Transferred Halol Equity
(Visteon to YFV) differ materially from the Jinqiao Purchase Price (YFV to
Visteon), the Tooling Purchase Price (YFV to Visteon) or the Halol Purchase
Price (Visteon to YFV), respectively, (i) the parties shall cooperate in good
faith to reallocate the purchase prices allocated to the Transferred Jinqiao
Equity (Visteon to YFV), the Transferred Tooling Equity (Visteon to YFV) and the
Transferred Halol Equity (Visteon to YFV) (collectively, the “Subsequent
Transferred Equity”) accordingly, provided, however, that the total net
consideration payable for the Subsequent Transferred Equity shall remain
unchanged, and (ii) to the extent any PRC Taxes that are in excess of the PRC
Taxes that would be payable based on appraisals that equal the Jinqiao Purchase
Price (YFV to Visteon), the Tooling Purchase Price (YFV to Visteon) or the Halol
Purchase Price (YFV to Visteon), become due and payable as a result of any such
appraisal, (x) YFV shall be responsible for the payment of such Taxes to the
extent such difference is due to a capital injection, merger, acquisition,
consolidation or reorganization of the applicable entity undertaken by YFV and
(y) in all other cases, YFV and Visteon shall share the

 

30



--------------------------------------------------------------------------------

increased taxes equally. If such appraisals differ so materially from the
Jinqiao Purchase Price (YFV to Visteon), the Tooling Purchase Price (YFV to
Visteon) or the Halol Purchase Price (YFV to Visteon) such that the parties
would not be able to obtain any regulatory approval necessary to transfer the
relevant Subsequent Transferred Equity, the parties agree to cooperate and
negotiate in good faith amendments to this Agreement that most closely as
reasonably possible provide each party with the same economic benefits with
respect to the transfer of the Subsequent Transferred Equity as are provided for
in this Agreement; provided that no party shall be bound to accept or agree to
any such amendments.

4.10 Cooperation Prior to or Following YFV Closing.

(a) If, following the YFV Closing, any Governmental Authority has affirmatively
indicated that any Approval necessary for the consummation of any Closing (other
than the YFV Closing) shall not be granted, or if any Closing (other than the
YFV Closing) has not been consummated in accordance with the terms hereunder
within six months of the date on which such Closing would have reasonably been
expected to occur, then the parties hereto shall cooperate in good faith to
agree on an arrangement that shall result in each party hereto obtaining
substantially the same economic benefits as if each Closing contemplated
hereunder had been consummated. For the avoidance of doubt, and without limiting
the generality of the foregoing sentence, the parties agree that the
consummation of the YFVE Capital Increase Closing is integral to Visteon
receiving its full economic benefits under this Agreement, and the consummation
of the Toppower Closing (YFVE to YFV), the Toppower Closing (Visteon to YFV),
the Toppower Closing (YFVE to HoldCo) and the TechCo Closing are integral to
HASCO receiving its full economic benefits under this Agreement.

(b) HASCO and YFV shall provide the financial and other information of YFV and
its Affiliates as requested in writing by Visteon to the extent required to
enable Visteon and its Affiliates to comply with generally accepted accounting
principle, stock exchange rules and securities laws applicable to them,
including, without limitation, such information and support to permit the
Visteon and its Affiliates to prepare, in a timely manner, audit consolidated
financial statements of YFV required pursuant to Rule 3-09 of Regulation S-X
under the Securities Exchange Act of 1934, as amended, for any fiscal periods
required prior to the YFV Closing Date.

4.11 Bidding Cooperation and Qualifications. To the extent permitted under
applicable Law, the parties agree to cooperate in good faith to formulate
criteria and requirements for the implementation of the bid procedures required
by Governmental Authorities as a result of the transactions contemplated hereby.

4.12 Appraisals. The parties agree to share all appraisal reports made in
connection with the transactions contemplated hereby and the parties will
jointly participate, cooperate and assist (i) in the appraisal process to the
extent any appraisals are required after the date hereof in connection with any
of the transactions contemplated hereby (the “New Appraisals”) and (ii) in the
formulation of business plan(s) and/or projection(s) that may be used or
referenced in connection with the New Appraisals. Each of HASCO, YFV and YFVE
hereby confirm that it has provided Visteon with appraisal reports completed
before or on the date hereof in connection with the transactions contemplated
hereby.

 

31



--------------------------------------------------------------------------------

4.13 Obligation Not to Compete; Non-Solicitation.

(a) For a period of (3) years from the YFV Closing Date (the “Restricted
Period”) and within the territory of the PRC, Visteon and its Affiliates will
not directly or indirectly own, manage, operate, control or participate in the
ownership, management, operation or control of any business, which undertakes
the Business of Automotive Interior Parts, or competing with such business. For
purpose of this provision, the “Business of Automotive Interior Parts” includes
the designing, developing, manufacturing and selling of the instrument panels,
cockpit systems, consoles, door panels, pillars, glove boxes, carpets,
headliners, side panels, shelving panels, sun visors and other automotive
interior parts, and the after-market services (excluding cockpit electronics or
climate-related parts included in any of the foregoing). Nothing in this
Section 4.13(a) shall be deemed to prevent or limit, during the Restricted
Period or anytime thereafter:

(i) the joint-operation by Visteon and YFV of Jinqiao and YFV Tooling;

(ii) any company, business entity or asset that are no longer directly or
indirectly controlled by Visteon or its Affiliates;

(iii) the right of Visteon or any of its Affiliates from acquiring, owning or
holding five percent (5%) or less of the outstanding interests in or securities
of any publicly traded entity (it being agreed that interests in or securities
of any Person acquired or held by any pension fund or any other benefit plan of
Visteon shall not be subject to any limitation hereunder and shall not be
considered a violation of Section 4.13(a)); and

(iv) the right of Visteon or any of its Affiliates to acquire control of a
company, business entity or asset that is in the Business of Automotive Interior
Parts; provided that, the portion of the business of the acquired company,
business entity or asset that constitutes operations related to the Business of
Automotive Interior Parts within the territory of the PRC does not constitute
twenty percent (20%) or more of the total revenues or earnings of such acquired
business, business entity or asset within the territory of the PRC in the last
fiscal year.

(b) During the Restricted Period, Visteon shall not directly or indirectly
(i) solicit the employment or services of any employee of YFV or any of its
Affiliates, or (ii) otherwise encourage any employee of YFV or any of its
Affiliates to terminate his or her employment with YFV or any of its Affiliates
in each case, during the period of employment or the 90-day period following
such employment; provided that the foregoing shall not preclude Visteon from
soliciting any employee through a general solicitation for employment or through
a recruitment agency or executive search firm for employees provided that such
advertisements are not targeted or focused on the YFV’s or any of its
Affiliates’ employees; and provided further that Visteon will not be restricted
from hiring any such officer or employee who contacts Visteon primarily in
response to such solicitation.

 

32



--------------------------------------------------------------------------------

(c) Visteon agrees, and it shall cause its Affiliates, not to knowingly or
maliciously disparage, or make any disparaging remark or send any disparaging
communications concerning YFV, YFV’s reputation and/or YFV’s business. Visteon
shall not, and it shall cause its Affiliates not to, knowingly communicate with
the customers of YFV or its Affiliates for the purpose of causing any such
customers to cease doing business with YFV or its Affiliates.

(d) Visteon agrees that it will perform, observe and comply with its obligations
as set forth in this Section 4.13. In addition, Visteon agrees that it shall
cause all of its Affiliates to undertake the same obligations as set forth in
this Section 4.13.

4.14 Use of Corporate Name of “VISTEON”. Visteon hereby undertakes that all the
rights relating to the English name “VISTEON” and the Chinese name “ LOGO
[g584214g51e00.jpg] ” are owned by and belong to it. Within one (1) year from
the consummation of each of the YFV Closing, the Jinqiao Closing, the Tooling
Closing and the Halol Closing (each the “Interim Period for Use”), each of YFV,
Jinqiao, Tooling, Halol and its Affiliates shall be permitted and authorized to
continue to use “VISTEON” or “ LOGO [g584214g51e00.jpg] ” in its corporate name,
activities or products in manner and scope consistent with its usage as of the
date hereof during its respective Interim Period for Use, free from any fees. In
addition, from the YFV Closing until June 30, 2016, Dongfeng Visteon Automotive
Trim Systems Co., Ltd and Dongfeng Visteon (Shiyan) Automotive Trim Systems Co.,
Ltd. (“Dongfeng Visteon (Shiyan)”) shall be permitted and authorized to use
“VISTEON” or “ LOGO [g584214g51e00.jpg] ” in its corporate name, activities or
products in manner and scope consistent with its usage as of the date hereof,
free from any fees.

4.15 Dongfeng Visteon (Shiyan) Equity Transfer. Visteon hereby acknowledges and
agrees that YFV may sell and transfer to any of its Affiliates all or part of
the equity interest of Dongfeng Visteon (Shiyan) before YFV Closing.

4.16 Restrictive Covenants of Seller in Each Closing (except YFVE Capital
Increase Closing and the HoldCo Capital Contribution Closing, collectively the
“Equity Transfer Closings”).

(a) During the period between the date of this Agreement and the date of the
applicable Equity Transfer Closing, except as agreed by the purchasing parties
to such equity transfer in writing, the parties hereto undertake that they shall
not, and shall cause their Affiliates which are selling parties to such equity
transfer not to, directly or indirectly, sell or transfer the equity that is to
be transferred pursuant to such Equity Transfer Closings, create a Lien on such
equity or otherwise dispose of any such equity.

(b) During the period between the date of this Agreement and the date of the
applicable Equity Transfer Closing, except as agreed by the purchasing parties
to such equity transfer in writing, the parties hereto undertake that they
shall, and shall cause their Affiliates which are selling parties to such equity
transfer to, instruct the directors and senior management personnel they appoint
to:

(i) not agree to any actions by the target company whose equity is being
transferred (“Target Company”) that are outside the ordinary course of the
Target Company’s business;

 

33



--------------------------------------------------------------------------------

(ii) comply with all applicable Laws in all material respects related to their
positions in or duties to the Target Company, and not agree to any actions by
the Target Company that would materially violate any Law or breach any contract
or commitment; and

(iii) comply with the corporate governance rules of the Target Company,
including, in all material respects, without limitation, the joint venture
contract and articles of association of the Target Company.

ARTICLE V

CONDITIONS TO CLOSING

5.01 Conditions to All Closings.

(a) Conditions to All Parties’ Obligations. The obligations of all Closing
Parties to consummate each Closing are subject to the satisfaction or waiver of
the following conditions as of the applicable Closing Date.

(i) All Approvals set forth on the applicable Schedules related to each Closing
shall have been obtained and remain in full force and effect.

(ii) There shall be no governmental order restricting or prohibiting the
consummation of the transactions to be consummated at the applicable Closing.

(iii) Each of the deliveries set forth in Article II applicable to such Closing
shall have been made in accordance with the term of such Article.

(b) Conditions to Each Parties’ Obligations. The obligations of each Closing
Party to consummate each Closing are subject to the satisfaction or waiver of
the following conditions as of the applicable Closing Date.

(i) The representations and warranties of each Other Closing Party in Article
III hereof shall have been true and correct in all material respects as of the
applicable Closing Date (other than those representations and warranties that
are not true and correct solely as a result of a prior Closing).

(ii) Each Other Closing Party shall have complied with or performed in all
material respects each of its covenants and agreements set forth in this
Agreement required to be complied with or performed by it prior to the
applicable Closing (other than those covenants and agreements related solely to
another Closing).

5.02 Additional Condition to the HoldCo Capital Contribution Closing. The
obligations of YFV and Visteon to consummate the HoldCo Capital Contribution
Closing are subject to the satisfaction or waiver of the following condition as
of the HoldCo Capital Contribution Closing Date.

 

34



--------------------------------------------------------------------------------

(a) HoldCo shall have been formed in accordance with Section 2.01(c)(i) hereof.

5.03 Additional Condition to the Toppower Closing (YFVE to YFV and Visteon to
YFV). The obligations of YFV, YFVE and Visteon to consummate the Toppower
Closing (YFVE to YFV and Visteon to YFV) are subject to the satisfaction or
waiver of the following condition as of the Toppower Closing Date (YFVE to YFV
and Visteon to YFV).

(a) The public bidding procedure shall have been duly completed with respect to
the Transferred Toppower Equity (YFVE to YFV) and YFV shall have been chosen as
the transferee for the consummation of the Toppower Closing (YFVE to YFV and
Visteon to YFV), if required.

5.04 Additional Conditions to the Toppower Closing (YFVE to HoldCo). The
obligations of YFVE and HoldCo to consummate the Toppower Closing (YFVE to
HoldCo) are subject to the satisfaction or waiver of the following conditions as
of the Toppower Closing Date (YFVE to HoldCo).

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

5.05 Additional Conditions to the YFVE Closing. The obligations of YFV and
HoldCo to consummate the YFVE Closing are subject to the satisfaction or waiver
of the following conditions as of the YFVE Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(c) The HoldCo Debt Financing shall have occurred in accordance with the terms
set forth herein.

(d) YFVE shall have made the distributions required by Section 4.01(d).

(e) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the YFVE Closing.

5.06 Additional Conditions to the Chang’an Closing. The obligations of YFVE and
HoldCo to consummate the Chang’an Closing are subject to the satisfaction or
waiver of the following conditions as of the Chang’an Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

 

35



--------------------------------------------------------------------------------

(b) The YFVE Capital Increase Closing shall have occurred in accordance with the
terms set forth herein.

(c) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(d) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the Chang’an Closing.

5.07 Additional Conditions to the FAW Closing. The obligations of YFVE and
HoldCo to consummate the FAW Closing are subject to the satisfaction or waiver
of the following conditions as of the FAW Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The YFVE Capital Increase Closing shall have occurred in accordance with the
terms set forth herein.

(c) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(d) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the FAW Closing.

5.08 Additional Conditions to the Yidong Closing. The obligations of YFVE and
HoldCo to consummate the Yidong Closing are subject to the satisfaction or
waiver of the following conditions as of the Yidong Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The YFVE Capital Increase Closing shall have occurred in accordance with the
terms set forth herein.

(c) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(d) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the Yidong Closing.

5.09 Additional Conditions to the Shaohong Closing. The obligations of YFVE and
HoldCo to consummate the Shaohong Closing are subject to the satisfaction or
waiver of the following conditions as of the Shaohong Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

 

36



--------------------------------------------------------------------------------

(b) The YFVE Capital Increase Closing shall have occurred in accordance with the
terms set forth herein.

(c) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(d) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the Shaohong Closing.

5.10 Additional Conditions to the TechCo Closing. The obligations of YFVE and
HoldCo to consummate the TechCo Closing are subject to the satisfaction or
waiver of the following conditions as of the TechCo Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The YFVE Capital Increase Closing shall have occurred in accordance with the
terms set forth herein.

(c) The HoldCo Capital Contribution Closing shall have occurred in accordance
with the terms set forth herein.

(d) The public bidding procedure shall have been duly completed and HoldCo shall
have been chosen as the transferee for the consummation of the TechCo Closing.

5.11 Additional Conditions to the Jinqiao Closing. The obligations of Visteon
and YFV to consummate the Jinqiao Closing are subject to the satisfaction or
waiver of the following conditions as of the Jinqiao Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The Jinqiao Closing shall not occur prior to January 1, 2015.

5.12 Additional Conditions to the Tooling Closing. The obligations of Visteon
and YFV to consummate the Tooling Closing are subject to the satisfaction or
waiver of the following conditions as of the Tooling Closing Date.

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The Tooling Closing shall not occur prior to January 1, 2017.

5.13 Additional Condition to the Halol Closing. The obligations of Visteon and
YFV to consummate the Halol Closing are subject to the satisfaction or waiver of
the following condition as of the Halol Closing Date.

 

37



--------------------------------------------------------------------------------

(a) The YFV Closing shall have occurred in accordance with the terms set forth
herein.

(b) The Halol Closing shall not occur prior to January 1, 2017.

ARTICLE VI

TERMINATION

6.01 Termination. This Agreement may be validly terminated only prior to the YFV
Closing and only as follows (it being understood and hereby agreed that this
Agreement may not be terminated for any other reason or on any other basis):

(a) by the mutual written consent of HASCO and Visteon at any time prior to the
YFV Closing;

(b) by HASCO, if there has been a material violation or material breach by
Visteon of any covenant, representation or warranty contained in this Agreement
which has prevented the satisfaction of any condition to the obligations of
HASCO at the YFV Closing and such violation or breach has not been waived by
HASCO or cured by Visteon within thirty (30) days after written notice thereof
from HASCO (it being understood that HASCO shall not be permitted to terminate
this Agreement pursuant to this Section 6.01(b) in respect of the breach set
forth in such written notice at any time during such thirty (30) day period);

(c) by Visteon, if there has been a material violation or material breach by
HASCO or any other party of any covenant, representation or warranty contained
in this Agreement which has prevented the satisfaction of any condition to the
obligations of Visteon at the YFV Closing and such violation or breach has not
been waived by Visteon or cured by HASCO or such other party within thirty
(30) days after written notice thereof by Visteon (it being understood that
Visteon shall not be permitted to terminate this Agreement pursuant to this
Section 6.01(c) in respect of the breach set forth in such written notice at any
time during such thirty (30) day period);

(d) by either HASCO or Visteon by written notice to the other in the event that
any order of any Governmental Authority enjoining or otherwise prohibiting the
YFV Closing shall have become final and non-appealable; or

(e) by either HASCO or Visteon by written notice to the other if the YFV Closing
has not been consummated by 5:00 p.m., Beijing time on the date that is nine
months following execution hereof; provided, however, that neither HASCO nor
Visteon shall be entitled to terminate this Agreement pursuant to this
Section 6.01(e) if such Person’s breach of this Agreement has prevented the
consummation of the transactions contemplated hereby.

6.02 Effect of Termination.

(a) In the event of the termination of this Agreement by either HASCO or Visteon
as provided above, the provisions of this Agreement shall immediately become
void and of no further force or effect (other than Section 4.09, this
Section 6.02 and Article VII which shall survive the termination of this
Agreement in accordance with their terms), and there

 

38



--------------------------------------------------------------------------------

shall be no liability on the part of any of the parties to one another, except
for breaches of covenants (including the failure of a party to timely consummate
the transactions contemplated by this Agreement following the satisfaction of
all the conditions to such party’s obligations under Article III) and knowing or
willful breaches of the representations and warranties contained in this
Agreement in each case occurring at or prior to the time of such termination.
Nothing in this Article VI shall be deemed to impair the right of any party to
compel specific performance by another party of its obligations under this
Agreement.

(b) For the avoidance of doubt, following the YFV Closing, neither this
Agreement nor any covenant, representation or warranty contained herein may be
terminated. No party shall be permitted to rescind or unwind any Closing that
has been consummated.

ARTICLE VII

MISCELLANEOUS

7.01 Press Releases and Communications. No press release or public announcement
related to this Agreement or the transactions contemplated herein or
announcement or communication to the employees, clients or suppliers of any
party shall be issued or made by any other party hereto without the joint
approval of HASCO and Visteon, unless required by Law (in the reasonable opinion
of counsel) in which case HASCO and Visteon shall, to the extent reasonably
practicable, have the right to review such press release, announcement or
communication prior to its issuance, distribution or publication.

7.02 Prevailing Party. In the event of a dispute between any of the parties
hereto with respect to obligations under this Agreement, the prevailing party in
any action or proceeding in any court or arbitration in connection therewith
shall be entitled to recover from such other party or parties (who shall be
jointly and severally liable) its costs and expenses, including reasonable legal
fees and associated court and arbitration costs.

7.03 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other electronic or facsimile device) to
the number set out below if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(c) the day following the day (except if not a business day then the next
business day) on which the same has been delivered prepaid to a reputable
national overnight air courier service or (d) the third business day following
the day on which the same is sent by certified or registered mail, postage
prepaid. Notices, demands and communications, in each case to the respective
parties, shall be sent to the applicable address set forth below, unless another
address has been previously specified in writing:

 

Notices to HASCO: HUAYU AUTOMOTIVE SYSTEMS COMPANY LIMITED 489 Weihai Road
Shanghai, 200041, PRC Attention:    Liang Jia Telephone:    (86) 21-22016888
Facsimile:    (86) 21-22016999

 

39



--------------------------------------------------------------------------------

with a copy to: King and Wood Mallesons One ICC, Shanghai International Commerce
Center 999 Middle Huai Hai Road Shanghai, 200031, PRC Attention:    Richard Nie
Telephone:    (86) 21-24126000 Facsimile:    (86) 021-24126150 Notices to
Visteon: VIHI, LLC One Village Center Drive Van Buren Twp., MI 48111 Attention:
   Michael Sharnas Telephone:    (734) 710-7121 Facsimile:    (734) 736-5560
with copies to: Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker Dr.
Chicago, IL 60606 Attention:    Shilpi Gupta Telephone:    (312) 407-0700
Facsimile:    (312) 407-8522 and    Skadden, Arps, Slate, Meagher & Flom LLP
42/F Edinburgh Tower The Landmark 15 Queen’s Road Central Hong Kong Attention:
   Jonathan B. Stone Telephone:    +852-3740-4700 Facsimile:    +852-3740-4727

7.04 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
any party hereto without the prior written consent of the other parties hereto.

 

40



--------------------------------------------------------------------------------

7.05 Confidentiality.

(a) Prior to the last Closing Date and after any termination of this Agreement,
the parties shall and shall cause their Affiliates, officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, all confidential documents and information concerning this Agreement
or the transactions contemplated hereby.

(b) Notwithstanding anything to the contrary above, any party may disclose the
related confidential information (i) to the extent required by applicable Law or
any court or arbitration panel properly exercising jurisdiction over the
relevant party, provided, however, that such party shall have used reasonable
best efforts to obtain confidential treatment of the confidential information so
disclosed, (ii) to its officers, directors, employees and professional advisors
as necessary to the performance of its obligations in connection herewith so
long as such party advises each Person to whom the confidential information is
so disclosed as to the confidential nature thereof and the recipient of such
confidential information is similarly bound by confidentiality obligations; and
(iii) where such disclosure is made in connection with any claim or potential
claim arising from or in any way in connection with this Agreement and/or any
transactions contemplated hereunder. For the avoidance of doubt, confidential
information does not include information that (x) is or becomes available to the
public other than as a result of disclosure by the receiving party or its
representatives in violation of this Section 7.05 or another obligation of
confidentiality or (y) is or becomes available to the receiving party from a
Third Party not known by the receiving party to be in breach of any legal or
contractual obligation not to disclose such information to it.

7.06 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement, and the parties shall
amend or otherwise modify this Agreement to replace any prohibited or invalid
provision with an effective and valid provision that gives effect to the intent
of the parties to the maximum extent permitted by applicable Law.

7.07 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Person.

7.08 Amendment and Waiver. Any provision of this Agreement or the Schedules or
Exhibits hereto may be amended or waived only in a writing signed by HASCO and
Visteon. No waiver of any provision hereunder or any breach or default thereof
shall extend to or affect in any way any other provision or prior or subsequent
breach or default.

 

41



--------------------------------------------------------------------------------

7.09 Complete Agreement. Except in the case of fraud or fraudulent
misrepresentation, this Agreement and the documents referred to herein and
attached hereto, including the Schedules and Exhibits, contain the complete
agreement between the parties hereto and supersede any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

7.10 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages or electronic transmission as
PDF), any one of which need not contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
instrument.

7.11 Governing Law. This Agreement and any claim, controversy or dispute arising
under or related in any way to this Agreement shall be governed by and construed
in accordance with the Laws of the PRC, without regard to its rules of conflict
of laws thereof.

7.12 Dispute Resolution. Unless otherwise provided by Law or in an Ancillary
Agreement, any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or any Ancillary Agreement, including a dispute
regarding the existence, validity, formation, effect, interpretation,
performance or termination of this Agreement or any Ancillary Agreement, shall
be referred to and finally settled by arbitration. The arbitration shall be
administered by the Singapore International Arbitration Centre (the “SIAC”) in
accordance with its arbitration rules as then in force (the “SIAC Rules”) when
the Notice of Arbitration is submitted in accordance with the SIAC Rules, which
Rules are deemed to be incorporated by reference into this clause. The place of
arbitration shall be Singapore. The number of arbitrators shall be three, whose
appointment shall be in accordance with the SIAC Rules. Any award rendered by
the arbitration tribunal shall be final and binding upon each party hereto and
thereto, and judgment upon any award may be entered and enforced in any court
having jurisdiction.

7.13 No Third Party Beneficiaries. No Person other than the parties hereto and
their affiliates shall have any rights, remedies, obligations or benefits under
any provision of this Agreement.

7.14 No Additional Representations; Disclaimer. Each of HASCO and Visteon
acknowledge that it has conducted to its satisfaction an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
businesses and investments that are the subject of this Agreement. OTHER THAN AS
EXPRESSLY SET FORTH HEREIN, NEITHER HASCO NOR VISTEON NOR ANY OTHER PARTY MAKES
OR PROVIDES, AND HASCO AND VISTEON AND THE OTHER PARTIES HEREBY WAIVE, ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONDITION OF THE ASSETS OR
ANY PART THEREOF OR THE INVESTMENTS THAT ARE BEING TRANSFERRED HEREIN. HASCO AND
VISTEON SPECIFICALLY ACKNOWLEDGE AND AGREE THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF THE PARTIES EXPRESSLY SET FORTH HEREIN, (I) HASCO AND VISTEON
ARE ACQUIRING THE RESPECTIVE EQUITY INTERESTS HEREUNDER ON AN “AS IS, WHERE IS”
BASIS AND (II) NONE OF HASCO, VISTEON OR ANY OTHER PERSON (INCLUDING, ANY
STOCKHOLDER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY OF THE
FOREGOING, WHETHER IN ANY INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY) IS

 

42



--------------------------------------------------------------------------------

MAKING, AND HASCO AND VISTEON ARE NOT RELYING ON, ANY REPRESENTATIONS,
WARRANTIES, OR OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING THE
PARTIES, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACCURACY
OR COMPLETENESS OF ANY INFORMATION PROVIDED TO (OR OTHERWISE ACQUIRED BY) HASCO
OR VISTEON OR ANY OF THEIR RESPECTIVE REPRESENTATIVES.

7.15 Conflict Between Transaction Document. The parties hereto agree and
acknowledge that to the extent any terms and provisions of this Agreement are in
any way inconsistent with or in conflict with any term, condition or provision
of any other agreement, document or instrument contemplated hereby (including
any Ancillary Agreement), this Agreement shall govern and control.

7.16 Specific Performance. Without prejudice to any other rights or remedies
that any of the parties hereto may have, the parties hereto acknowledge and
agree that damages alone would not be an adequate remedy for any breach of the
terms of this Agreement and that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed and it is
accordingly agreed that in the event of any breach or threatened breach by any
party, any other party shall be entitled to the remedies of injunction, specific
performance or other equitable relief for any threatened or actual breach of the
terms of this Agreement and to specifically enforce the terms and provisions of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the parties under this
Agreement in any court or arbitral tribunal having jurisdiction, this being in
addition to any other remedy to which any party is entitled at law or in equity.

7.17 Language. This Agreement, all subsequent amendments or supplements hereto,
and all dispute resolution pertaining hereto, shall be in both the Chinese and
English languages. Both language versions shall have equal effect.

* * * * *

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

VIHI, LLC

By:

  /s/ Michael K. Sharnas Name: Michael K. Sharnas Title: Vice President HUAYU
AUTOMOTIVE SYSTEMS COMPANY LIMITED

By:

  /s/ Zhang Haitao Name: Zhang Haitao Title: General Manager YANFENG VISTEON
AUTOMOTIVE TRIM SYSTEMS CO., LTD.

By:

  /s/ Shen Jianhua Name: Shen Jianhua Title: Chairman of the Board of Directors
YANFENG VISTEON AUTOMOTIVE ELECTRONICS CO., LTD.

By:

  /s/ Daniel Alan Linder Name: Daniel Alan Linder Title: Chairman of the Board
of Directors

 

 

 

[Signature Page to Master Agreement]